CLAIMS 16-34 ARE PRESENTED FOR EXAMINATION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statement filed April 03, 2020 and reply to the restriction requirement dated January 31, 2022 filed March 01, 2022 has been received and entered into the application.  Accordingly, as reflected by the attached, completed copy of the Statement, the cited references have been considered by the Examiner.  Also, the application papers have been amended as directed by Applicant.
	In light of Applicant’s amendment effectively removing the grouped inventions set forth in the Office action dated January 31, 2022, the requirement for restriction and election of species requirement set forth therein is withdrawn.
Claim Objection*
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 26, (second occurrence), 27, (second occurrence), and 28-34 have been renumbered as claims 28-36, respectively.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23, 24, 26, 27 and 29-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims are directed to a separate statutory class of invention, i.e., methods, than the claims from which they depend, i.e., composition and thus cannot further limit the subject matter of the claims from which they depend.
A reasonable interpretation of these claims cannot be made by the Examiner and thus, these claims will not be further acted on the merits.
Applicant may cancel the claims, amend them to place them in proper dependent form, rewrite them in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 16-22, 25 and 28 are herein acted on the merits.
Allowable Claims
	Claims 16-22, 25 and 28 are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        May 31, 2022